EXHIBIT 10.2

CONSENT AGREEMENT

AND AMENDMENT NO. 2 TO LOAN AGREEMENT

This CONSENT AGREEMENT AND AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Agreement”),
dated as of June 29, 2012, is by and among CAPELLA HEALTHCARE, INC. (the
“Company” and a “Borrower”), THE BORROWING SUBSIDIARIES SIGNATORY HERETO (each a
“Borrower” and together with the Company, “Borrowers”), THE GUARANTYING
SUBSIDIARIES SIGNATORY HERETO (collectively, “Subsidiary Guarantors”), THE
LENDERS PARTY TO THIS AGREEMENT, and BANK OF AMERICA, N.A., as agent for the
Lenders (“Agent”). Capitalized terms used herein but not otherwise defined
herein shall have the meanings given such terms in the Loan Agreement.

RECITALS:

A. The Borrowers, the Subsidiary Guarantors, the Lenders and the Agent are
parties to that certain Loan and Security Agreement dated as of June 28, 2010
(as its terms have been amended, modified, waived or supplemented, the “Loan
Agreement”).

B. Muskogee Regional Medical Center, LLC (“MRMC”) has entered into an Asset
Purchase Agreement dated as of May 11, 2012 as amended by an Amendment No.1 to
the Asset Purchase Agreement dated as of June 29, 2012 (as so amended, the
“APA”) and agreements, instruments and documents related thereto (collectively,
the “APA Related Documents”), with Muskogee Community Hospital LLC (“MCH”), MCH
Management LLC (“Management”), Synergy Healthcare Partners, LLC, Muskogee
Community Healthcare, LLC (“Community”) and each of the beneficial owners of the
Equity Interests of Management. Management owns 100% of the membership interests
of MCH and MCH owns and operates Muskogee Community Hospital, a 45-bed acute
care hospital (the “Hospital”) located at 2900 North Main, Muskogee, Oklahoma
(the “Facilities”). MRMC’s obligations under the APA are subject to, among other
things, obtaining the consent set forth in Section 1.01 hereof.

C. On the Closing Date (as used herein, such term shall have the meaning set
forth in the APA) (i) MRMC will purchase from MCH, and MCH will sell to MRMC,
substantially all of the assets relating to the ownership and operation of the
business operations of the Hospital and all other business operations currently
being conducted by MCH at the Facilities (collectively, the “Business”), except
for the Real Estate, improvements and Equipment of the Business (collectively,
the “Retained Assets”) and certain other excluded assets and MRMC will assume
from MCH, and MCH will assign to MRMC, certain of MCH’s obligations and
liabilities with respect to the operation of the Business, in each case in
accordance with the terms and conditions of APA (collectively, the “Asset
Purchase”); (ii) MRMC will lease from MCH, and MCH will lease to MRMC, the
Retained Assets, pursuant to the terms and conditions of a Master Lease
Agreement (the “Lease”), which will include an option to purchase the Retained
Assets exercisable on or about July 20, 2014 at the price set forth on Schedule
11.1 to the Lease and at the end of the initial term or renewal term at fair
market value, as more specifically set forth in the Lease (the “Purchase
Option”); MRMC’s obligations under the Lease will be unconditionally guarantied
by the Company (collectively, the “Transaction”). The Company will also guaranty
certain obligations of MRMC under the APA.



--------------------------------------------------------------------------------

D. The Lease will be a true operating lease for tax purposes, but the Company
will account for the Lease as a Capital Lease and the incurrence of the
obligations under the Lease and the guaranty of such obligations requires
consent of the Required Lenders under the terms of the Loan Agreement.

E. The Borrowers and Guarantors have requested that the Required Lenders consent
to the execution and delivery of the APA, the consummation of the Transaction
and the performance of MRMC’s and the Company’s obligations (i) under the Lease
and guaranty thereof; (ii) customary and reasonable indemnification and
reimbursement obligations under the APA; and (iii) under the Promissory Note (as
defined in the APA) (collectively, the “APA Obligations”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

SECTION 1.01 Consent. Each of the undersigned Lenders hereby consents to
(i) MRMC’s and the Company’s execution and delivery of the APA and the APA
Related Documents and (ii) the consummation of the Transaction by MRMC, the
Company and their Affiliates, including (a) the consummation of the Asset
Purchase, (b) the execution and delivery of the Lease by MRMC; (c) the execution
and delivery of the Promissory Note, (d) the performance of any APA Obligations
and (e) the execution and delivery of the Company’s unconditional guaranty of
the MRMC’s obligations under the Lease and APA Obligations; provided that with
respect to this clause (ii), the conditions set forth in Section 1.04 hereof are
fully satisfied or waived in writing by the Agent. This consent is given for the
specific instance and for the limited purpose set forth herein. For the
avoidance of doubt, this consent is not intended (and shall not be deemed) to be
a consent to the acquisition of the Retained Assets by any Credit Party, whether
pursuant to the Purchase Option, the Option Rider (as such terms are used in the
Lease) or otherwise and (i) the acquisition of the Retained Assets shall satisfy
the conditions set forth in the definition of Permitted Acquisition (regardless
of whether any such acquisition is accounted for or deemed an asset purchase,
prepayment of the Lease or otherwise) or require the consent of the Required
Lenders and (ii) upon a consummation of the acquisition of the Retained Assets
that satisfies such conditions, to the extent that the cancellation or
extinguishment of the Lease in connection therewith may be deemed to constitute
an Asset Disposition, prepayment of Debt, termination of a Material Contract or
other Default or Event of Default under the Loan Agreement, the Lenders shall be
deemed to have consented thereto.

SECTION 1.02 Amendment. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the following amendments to the Loan Agreement shall become effective upon the
Amendment No.2 Effective Date:

(a) Section 1.1 of the Loan Agreement is amended by adding the following
definitions in proper alphabetical order:

“Amendment No. 2 Effective Date: means the date of delivery by Company of a
certificate certifying and confirming the execution and delivery of the Master
Lease Agreement and the closing and consummation of the related transactions.”



--------------------------------------------------------------------------------

“Master Lease Agreement: means the Master Lease Agreement entered into on the
Amendment No. 2 Effective Date by and among the Company, Muskogee Regional
Medical Center, LLC, Muskogee Community Hospital LLC, MCH Management, LLC and
certain other parties thereto, pursuant to which Muskogee Regional Medical
Center, LLC leases the hospital facility (and all related equipment and
improvements) known as Muskogee Community Hospital.”

(b) Section 10.2.1 of the Loan Agreement is amended by deleting the “and” at the
end of clause (t) thereof and the period at the end of clause (u) thereof,
inserting “; and” at the end of clause (u) thereof and inserting the following
new clause (v):

“(v) Debt under the Master Lease Agreement and under the Promissory Note (as
defined in the Master Lease Agreement).”

(c) Section 10.2.2 of the Loan Agreement is amended by deleting the “and” at the
end of clause (t) thereof and the period at the end of clause (u) thereof,
inserting “; and”

at the end of clause (u) thereof and inserting the following new clause (v):

“(v) Liens created by the Master Lease Agreement as in effect on the Amendment
No. 2 Effective Date;”

SECTION 1.03 Effectiveness. This Agreement and the consent contained herein
shall not be binding upon Agent or any Lender until each of the following
conditions precedent has been satisfied in form and substance satisfactory to
Agent and Lenders:

(a) The representations and warranties contained herein and in the Loan
Agreement shall be true and correct in all material respects as of the date
hereof as if made on the date hereof, except for those representations and
warranties that are limited by their terms to a specific date (such
representations and warranties being true and correct in all material respects
as of the specified date relative thereto);

(b) No Default or Event of Default shall have occurred and be continuing;

(c) The Credit parties shall have delivered to Agent an executed counterpart of
this Agreement; and

(d) Borrowers shall have paid to Agent all fees, costs, and expenses owed to
and/or incurred by Agent arising in connection with this Agreement (including
reasonable attorneys’ fees and expenses).

SECTION 1.04 Conditions. The consent contained in clause (ii) of Section 1.01 is
further conditioned upon the following:

(a) On the Closing Date (as defined in the APA) of the Asset Purchase (i) the
representations and warranties contained in the Loan Agreement shall be true and
correct in all material respects as of the date thereof as if made on the date
thereof, except for those



--------------------------------------------------------------------------------

representations and warranties that are limited by their terms to a specific
date (such representations and warranties being true and correct in all material
respects as of the specified date relative thereto) and (ii) no Default or Event
of Default shall have occurred and be continuing.

(b) The Asset Purchase is consummated pursuant to the terms and conditions of
the APA without giving effect to any waivers, amendments, supplements or other
modifications thereto unless such waivers, amendments, supplements or other
modifications are approved by the Agent in writing.

(c) The Asset Purchase and the Transaction are consummated in accordance with
all applicable laws, rules or regulations and all requisite approvals and
consents (regulatory, governmental or otherwise) have been obtained.

(d) The receipt by Agent of a certified true copy of the fully executed APA
(within 15 Business Days after the execution thereof), together with final,
execution copies of the other documents, instruments and agreements executed in
connection therewith or executed or to be executed in connection with the
Transaction, in each case, in form and substance reasonably satisfactory to
Agent and such other documents, instruments, agreements and opinions as the
Agent shall reasonably request.

(e) Each of the “Conditions to Obligations of Purchaser” set forth in Article
VII of the APA shall have been met or satisfied to the satisfaction of the Agent
in all material respects without any waivers (or deemed waivers), amendments,
supplements or modifications thereof that are not acceptable to the Agent (for
the avoidance of doubt, all documents, instruments, agreements, consents,
approvals, and releases required under such conditions shall be in form and
substance satisfactory to Agent).

(f) Not less than 5 Business Days prior to the Closing Date of the Asset
Purchase, the Company shall have delivered to the Agent, the certificate
required by clause (f) of the definition of Permitted Acquisitions, certifying
and confirming that the Asset Purchase constitutes a Permitted Acquisition.

(g) Prior to the closing of the Asset Purchase, the Company shall furnish to the
Agent such other material documentation and information relating to the
Transaction, as reasonably requested by the Agent.

(h) Receipt by the Agent of (i) such other documentation and information, other
agreements, instruments, certificates and due diligence materials as the Agent
may reasonably request, which shall be in form and substance satisfactory to the
Agent and (ii) a certificate of a Senior Officer of the Company (x) certifying
to the Administrative Agent that all conditions set forth in this Consent have
been satisfied in all material respects and (y) attaching thereto (except to the
extent waived by Agent) and attesting to the completeness of fully executed
copies of the Transaction documents; all licenses and permits to be obtained
from governmental and regulatory authorities necessary to operate the Business;
all third party consents, approvals and assignments necessary to operate the
Business, all necessary lien releases and payoff letters, each executed by MCH
as required, each other party to such document, MRMC and/or the Company,
together with all schedules and exhibits thereto, all closing deliverables made
pursuant thereto, and all filings to be made in connection therewith.



--------------------------------------------------------------------------------

(i) MRMC and the Company having taken such other action and delivered such other
documents to create, perfect or protect the Agents’ Liens in the acquired assets
as Agent may reasonably require, including new or amended Blocked Account
Agreements and, if requested by Agent, Lien Waivers with respect to the real
property subject to the Lease from the lessor and mortgagees thereof.

ARTICLE II

SECTION 2.01 Consent of the Subsidiary Guarantors. Each of the undersigned
Subsidiary Guarantors hereby consents to and acknowledges the consent contained
herein and confirms and ratifies its guaranty of the Obligations of the
Borrowers pursuant to its Guaranty and its obligations under each other Loan
Document to which it is a party.

SECTION 2.02 Representations and Warranties. Each Credit Party hereby represents
and warrants to each Lender and the Agent, on the date hereof, that after giving
effect to this Agreement, the representations and warranties set forth in
Section 9 of the Loan Agreement and in each other Loan Document, are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date. No
Default or Event of Default has occurred and is continuing.

SECTION 2.03 Instrument Pursuant to Loan Agreement. This Agreement is a Loan
Document executed pursuant to the Loan Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Loan Agreement.

SECTION 2.04 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

SECTION 2.05 Confirmation. Except as expressly amended by the terms hereof, all
of the terms of the Loan Agreement and the other Loan Documents shall continue
in full force and effect and are hereby confirmed in all respects.

SECTION 2.06 Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by the laws of the State of New York, and shall be further subject to
the provisions of Sections 14.15 and 14.16 of the Loan Agreement.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BORROWERS: CAPELLA HEALTHCARE, INC., a Delaware corporation By:   /s/ Denise W.
Warren Name:   Denise W. Warren Title:   Senior Vice President, CFO and
Treasurer CAPELLA HOLDINGS OF OKLAHOMA, LLC

CAPITAL MEDICAL CENTER HOLDINGS, LLC

CAPITAL MEDICAL CENTER PARTNER, LLC

CMCH HOLDINGS, LLC

COLUMBIA MEDICAL GROUP—SOUTH PITTSBURG, INC.

COLUMBIA OLYMPIA MANAGEMENT, INC.

CULLMAN COUNTY MEDICAL CLINIC, INC.

CULLMAN HOSPITAL CORPORATION

CULLMAN SURGERY VENTURE CORP.

FARMINGTON CLINIC COMPANY, LLC

FARMINGTON HEART & VASCULAR CENTER, LLC

FARMINGTON HOSPITAL CORPORATION

FARMINGTON MISSOURI HOSPITAL COMPANY, LLC

GRANDVIEW PHYSICIAN GROUP, LLC

HARTSELLE PHYSICIANS, INC.

JACKSONVILLE MEDICAL PROFESSIONAL SERVICES, LLC

JACKSONVILLE SURGICAL AND

MEDICAL AFFILIATES, LLC

LAWTON HOLDINGS, LLC

LAWTON SURGERY INVESTMENTS COMPANY, LLC

MINERAL AREA PHARMACY AND DURABLE

MEDICAL EQUIPMENT, LLC

MUSKOGEE HOLDINGS, LLC

By:   /s/ Denise W. Warren Name:   Denise W. Warren Title:   Vice President and
Treasurer

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MUSKOGEE MEDICAL AND SURGICAL ASSOCIATES, LLC

MUSKOGEE PHYSICIAN GROUP, LLC

MUSKOGEE REGIONAL MEDICAL CENTER, LLC

NATIONAL HEALTHCARE OF DECATUR, INC.

NATIONAL HEALTHCARE OF HARTSELLE, INC.

NATIONAL PARK CARDIOLOGY SERVICES, LLC

NATIONAL PARK FAMILY CARE, LLC

NATIONAL PARK PHYSICIAN SERVICES, LLC

NPMC HOLDINGS, LLC

NPMC, HOME HEALTH, LLC

NPMC, LLC

OREGON HEALTHCORP, LLC

PARKWAY MEDICAL CLINIC, INC.

QHG OF JACKSONVILLE, INC.

RUSSELLVILLE HOLDINGS, LLC

SEQUATCHIE VALLEY UROLOGY, LLC

SOUTHWESTERN EMERGENCY

DEPARTMENT PHYSICIAN SERVICES, LLC

SOUTHWESTERN MEDICAL CENTER, LLC

SOUTHWESTERN NEUROSURGERY PHYSICIANS, LLC

SOUTHWESTERN PHYSICIAN SERVICES, LLC

SOUTHWESTERN RADIOLOGY ASSOCIATES, LLC

SOUTHWESTERN SURGICAL AFFILIATES LLC

SP ACQUISITION CORP.

SPARTA HOSPITAL CORPORATION

ST. MARY’S HOLDINGS, LLC

ST. MARY’S PHYSICIAN SERVICES, LLC

ST. MARY’S REAL PROPERTY, LLC

WESTERN WASHINGTON HEALTHCARE, LLC

WILLAMETTE VALLEY CLINICS, LLC

WILLAMETTE VALLEY MEDICAL CENTER, LLC

WPC HOLDCO, LLC

By:   /s/ Denise W. Warren Name:   Denise W. Warren Title:   Vice President and
Treasurer

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent and Lender By:   /s/ Seth
Benefield Name:   Seth Benefield Title:   Senior Vice President

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Lisa Minigh Name:   Lisa Minigh Title:   Assistant Vice President

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as a Lender

By:   /s/ Tom Randloph Name:   Tom Randloph Title:   Managing Director By:   /s/
David Christiansen Name:   David Christiansen Title:   Director

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Lender

By:   /s/ Dennis Cloud Name:   Dennis Cloud Title:   Duly Authorized Signatory

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Carin Keegan Name:   Carin Keegan Title:   Director

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Marguerite Sutton Name:   Marguerite Sutton Title:   Director

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Alain Pelanne Name:   Alain Pelanne Title:   Authorized Signatory

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as a Lender

By:   /s/ Shane Azzara Name:   Shane Azzara

Title:

  Director

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

HEALTHCARE FINANCE GROUP, as a Lender By:   /s/ Dan Chapa Name:   Dan Chapa

Title:

  President

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GRANTORS: Each of the undersigned Grantors hereby acknowledges this Agreement
and ratifies and confirms the Security Agreement is in full force and effect
after giving effect to this Agreement.

CANNON COUNTY HOSPITAL, LLC

CAPITAL MEDICAL CENTER PHYSICIANS, LLC

CAPITAL MEDICAL CENTER SPECIALTY PHYSICIANS, LLC

COLUMBIA CAPITAL MEDICAL CENTER LIMITED PARTNERSHIP

HOT SPRINGS NATIONAL PARK HOSPITAL HOLDINGS, LLC

NATIONAL PARK REAL PROPERTY, LLC

RIVER PARK HOSPITAL, LLC

RIVER PARK HOSPITALISTS, LLC

RIVER PARK PHYSICIAN GROUP, LLC

SAINT THOMAS/CAPELLA, LLC

WHITE COUNTY COMMUNITY HOSPITAL, LLC

By:   /s/ Denise W. Warren Name:   Denise W. Warren Title:   Vice President and
Treasurer

CONSENT AGREEMENT AND AMENDMENT NO.2 TO LOAN AGREEMENT

Signature Page

 

16